Case 7:20-cv-00080-M-BP Document 20 Filed 04/12/21              Page 1 of 1 PageID 1063



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

ERIN ELAINE NOLTE,                            §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §        Civil Action No. 7:20-cv-00080-M-BP
                                              §
ANDREW M. SAUL,                               §
Commissioner of Social Security,              §
                                              §
       Defendant.                             §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       Accordingly, it is therefore ORDERED that the Commissioner’s decision is REVERSED,

and this action is REMANDED for further proceedings.

       SO ORDERED this 12th day of April, 2021.
